                   Case 18-11801-JTD          Doc 2494-1        Filed 08/05/21      Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                                         Case No.:18−11801−JTD
J & M Sales Inc.
                                                                               Chapter:7



                                     ADMINISTRATIVE CLAIM NOTICE

Your administrative expense claim has been received, and has been added to the docket and the claims register in this
bankruptcy case. Your claim will not be noticed for a hearing at this time. You will receive written notice in the
future when your administrative expense claim will be scheduled for a hearing.




                                                        BY THE COURT



Date: 8/5/21

                                                                        Una O'Boyle, Clerk of Court
(VAN−439)
